DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/7/2022 has been entered. Claims 1, 7, 10 have been amended. Claims 1-11 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims, and subsequent approval of an Examiner’s amendment  for clarity on 08/16/2022 have overcome each and every objection and rejection set forth in the Non-Final Office Action mailed on 12/10/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative on 08/16/2022.

The application has been amended as follows: 
(Currently Amended) A vertical take-off and landing (VTOL) aircraft comprising: a fuselage; first and second forward wings mounted to opposing sides of the fuselage, each wing having a fixed leading edge and a trailing control surface which is pivotal about a generally horizontal pivot axis; the first and second forward wings each having first and second electric motors, the first and second electric motors each having rotors, the motors being mounted to each wing, the rotors being pivotal with a common trailing control surface between a first position in which each rotor has a generally vertical axis of rotation, and a second position in which each rotor has a generally horizontal axis of rotation, a control system for controlling each motor; wherein the control system is configured to selectively operate the first electric motor and the second electric motor of each wing at different rotational speeds to generate a turning moment to pivot the respective control surface about the pivot axis.

10. 	(Currently Amended) A vertical take-off and landing (VTOL) aircraft comprising: a fuselage; first and second forward wings mounted to opposing sides of the fuselage, each wing having a fixed leading edge and a trailing control surface which is pivotal about a generally horizontal pivot axis; the first and second forward wings each having a first electric motor having a first variable pitch propeller, a second electric motor having a second variable pitch propeller, the first and second motors being mounted to each wing, the first and second propellers being pivotal with a common trailing control surface between a first position in which each propeller has a generally vertical axis of rotation, and a second position in which each propeller has a generally horizontal axis of rotation, a control system for controlling rotation speed and/or blade pitch each variable pitch propeller; wherein the control system is configured to change the pitch of the first propeller relative to the second propeller of each wing to generate a turning moment to pivot the respective control surface about the pivot axis.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to show either alone or in combination an aircraft with each wing having a fixed leading edge and a trailing control surface which is pivotal about a generally horizontal pivot axis; the first and second forward wings each having first and second electric motors, the first and second electric motors each having rotors, the motors being mounted to each wing, the rotors being pivotal with a common trailing control surface between a first position in which each rotor has a generally vertical axis of rotation, and a second position in which each rotor has a generally horizontal axis of rotation, a control system for controlling each motor; wherein the control system is configured to selectively operate the first electric motor and the second electric motor (and subsequently the propellers) of each wing at different rotational speeds to generate a turning moment to pivot the respective control surface about the pivot axis,  along with all other listed limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644